DETAILED ACTION

No claims have been amended. Claims 1-12 remain pending in the application.
Claims 1 is independent.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

This action is non-final.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendment and Arguments

Applicant's arguments with respect to the claims have been fully considered but in moot in view of new ground of rejection.

Hunt US 20170015440 A1 and Morneau US 20190163162 A1 are introduced. The teachings of HEIMERDINGER as disclosed in the previous office action are hereby incorporated by references to the extent applicable to the claims.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Hunt.

Regarding claim 1, Hunt teaches a method for re-shaping a shape of a plastically deformed component (Figs. 1, 2 and 8-11 [0043] – [0047] [0052] [0056] – [0059] [0063] [0064] [0111] – [0116] [0121] [0122] receiving shape measurements, identifying forces needed to deform the shape to desired shape, applying the forces to deform the shape, measuring the deformed shape, if the deformed shape is not close enough to desired shape, using the new measurement to identify forces needed to re-shape the shape to desired shape, the push or pull forces are applied through actuator system on cradle), the method comprising:
creating a three-dimensional desired model of the component ([Fig. 7 [0043] [0047] [0061] [0089] the first shape are contours of first fuselage section 104 that is 
designing a finite element model (FEM model) of the three-dimensional desired model of the component (Fig. 4 [0087] – [0090] FEM 412 for the fuselage section);
capturing a three-dimensional geometry of the deformed component (Figs. 1, 3, 5 & 7 [0058] [0077] [ [0091] – [0095] [0097] measuring fuselage section 3D geometry again using optical scanning metrology system after applying forces)
determining a deviation of the three-dimensional geometry of the component with respect to the three-dimensional desired model of the component ([0043] [0091] – [0095] [0097] comparing the measured fuselage section 3D geometry with the desired shape, the difference between the measured shape and the desired shape needs to be small enough to join the first fuselage section with second fuselage section – a deviation of the 3D geometry of the component vs desired 3D model of the component);
deforming the component by applying forces to calculated positions of the component to re-shape the shape of the component ([0095] multiple iteration of loop performed to make incremental changes in deformed shape to reach desired shape);
and checking and comparing the shape of the component after the deforming with the three-dimensional desired model ([0095] multiple iteration of loop performed to make incremental changes in deformed shape to reach desired shape);
wherein the forces that are applied for the deforming and the calculated positions for introducing the forces to the component are determined on a basis of the FEM model ([0087] – [0090] [0093] [0097] the forces at each applying positions are identified 
Hunt teaches:

    PNG
    media_image1.png
    463
    654
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    971
    695
    media_image2.png
    Greyscale

aircraft manufacturing environment 100 includes fuselage manufacturing system 102, which is used to join fuselage sections 103 to each other as part of manufacturing an aircraft. 
[0044] …, fuselage manufacturing system 102 joins first fuselage section 104 to second fuselage section 106 in fuselage sections 103 using a number of components. As depicted, components in fuselage manufacturing system 102 include cradle system 108, metrology system 110, and controller 112. 

    PNG
    media_image3.png
    685
    1042
    media_image3.png
    Greyscale

 

    PNG
    media_image4.png
    624
    748
    media_image4.png
    Greyscale

, cradle system 108 holds first fuselage section 104 and applies forces 114 to first fuselage section 104 to change first current shape 116 of first fuselage section 104. 
[0046] The application of forces 114 by cradle system 108 to first fuselage section 104 causes first deformation 118 to first fuselage section 104. Forces 114 may be applied in a manner that causes first deformation 118 such that first current shape 116 of first fuselage section 104 changes towards first desired shape 120 for first fuselage section 104. 
[0047] …, first current shape 116 and first desired shape 120 are contours 121 for first fuselage round circumference 122 of first fuselage section 104.
[0056] …, controller 112 receives measurements 128 from metrology system 110. Controller 112 identifies forces 114 needed to change first current shape 116 of first fuselage section 104 to first desired shape 120 for connecting first fuselage section 104 to second fuselage section 106. Controller 112 then sends commands 134 to cradle system 108 to apply forces 114 to change first current shape 116 of first fuselage section 104 towards first desired shape 120.   
[0057] When forces 114 are applied to first fuselage section 104, the change in first current shape 116 may not result in first desired shape 120. Instead, first current shape 116 may be closer to first desired shape 120 but not quite reaching first desired shape 120.   
[0058] In this case, measurements 128 may be made again by metrology system 110. In this illustrative example, measurements 128 are new measurements 140 made by metrology system 110 after cradle system 108 applies forces 114 to first fuselage section 104 to change first current shape 116 of first fuselage section 104 towards first desired shape 120.   
[0059] Controller 112 uses new measurements 140 as a feedback to identify forces 114 needed to change first current shape 116 of first fuselage section 104 further towards first desired shape 120 if first desired shape 120 has not been reached. Controller 112 sends commands 134 in the form of new commands 142 to cradle system 108 to apply forces 114 to change first current shape 116 of first fuselage section 104 towards first desired shape 126. 
…
[0115] With reference next to FIG. 9, an illustration of a view of a first cradle is depicted in accordance with an illustrative embodiment. In this illustrative example, first cradle 604 holding first fuselage section 700 is a shown in the direction of arrows 9-9 in FIG. 7. In this example, first fuselage section 700 is held on holding structure 800. While held on holding structure 800, actuators 804 may apply forces to first fuselage section 700 to change the current shape of first fuselage section 700 towards a desired shape for first fuselage section 700.
[0116] In this illustrate example, actuators 804 apply forces to a portion of first fuselage section 700. As depicted, actuators 804 apply forces to a portion is about one half of circumference 900 of first fuselage section 700.
[0121] With reference now to FIG. 11, …, actuator 1100 is an example of another actuator that may be used in actuators 804 in FIG. 8. As depicted, actuator 1100 is a linear actuator. Actuator 1100 has motor 1102 and linear member 1104.
With suction cup 1110, foot 1106 may apply force in the direction of arrow 1112. In other words, actuator 1100 may push or pull on a structure. Arrow 1112 shows that the force may be applied in two directions in contrast to the single direction of actuator 824 in FIG. 10.

    PNG
    media_image5.png
    765
    904
    media_image5.png
    Greyscale

[0061] …, first desired shape 120 is based on at least one of second current shape 124 of second fuselage section 106, a model of first fuselage section 104, parameters specified by a design for first fuselage section 104, or some other standard or specification. 
[0089] …, desired shape 404 may be identified from model 406. Model 406 maybe a model of the fuselage section with the desired dimensions. In this illustrative example, model 406 is a computer-aided design model. …
[0087] With reference to FIG. 4, an illustration of a block diagram of data flow for identifying forces to be applied to a fuselage section is depicted in accordance with an controller 112 identifies forces 114 to be applied to a fuselage section, such as first fuselage section104 shown in FIG. 1.  
[0088] As depicted, controller 112 receives measurements 400 for a fuselage section. Measurements 400 is an example of measurements 128 in FIG. 1. Controller 112 uses measurements 400 to identify current shape402 for a fuselage section. Controller 112 then identifies desired shape 404.  
[0090] The process then identifies forces 410 to be applied to the fuselage section. These forces may be identified using a number of different techniques. For example, finite element model 412 for the fuselage section may be used to identify how different forces affect current shape 402 for the fuselage section being processed. Based on the identification of forces 410, controller 112 generates commands 414 that are sent to a cradle holding the fuselage section to apply forces 410 as identified by controller 112.
[0077] Scanning system 310 may be selected such that scanning system 310 may transmit signals 306, detect reflected signals 318, or both in about 360 degrees. ...

    PNG
    media_image6.png
    480
    762
    media_image6.png
    Greyscale

feedback loop 500 is formed by cradle system 108, metrology system 110 and controller 112. 
[0092] As depicted, metrology system 110 generates measurements 128 of fuselage section 502 held in cradle system 108. In this illustrative example, fuselage section 502 is a fuselage section in fuselage sections103 in FIG. 1.
[0093] Measurements 128 are sent by metrology system 110 to controller 112. In turn, controller 112 uses measurements 128 to identify forces 114. Forces 114 are ones that should be applied to fuselage section 502 to change current shape 504 of fuselage section 502 towards desired shape 506 for fuselage section 502. [0094] In the illustrative example, controller 112 generates commands 134 and sends commands 134 to cradle system 108. In turn, cradle system 108 applies forces 114 to fuselage section 502. Changing current shape 504 of fuselage section 502 towards desired shape 506 may mean that current shape 504 may reach desired shape 506 or that current shape 504 is closer to but does not reach desired shape 506 in the illustrative examples. 
[0095] Metrology system 110 again generates measurements 128 after forces 114 have been applied. Measurements 128 are sent to controller 112 to form feedback loop 500. Feedback loop 500 is a closed loop that allows for incremental changes in current shape 504 in reaching desired shape 506. 
 [[0097] …, measurements 128 is a measurement of current shape 504. Controller 112compares measurements 128 for current shape 504 to parameters for desired shape 506 in determining whether forces 114 should be applied to fuselage section 502. In other illustrative examples, measurements128 may be, for example, a difference between current shape 504 and desired shape 506 for fuselage section 502.

Regarding claim 2, Hunt further teaches the FEM model is used as a basis of a first re-shaping procedure ([0087] – [0093] first deforming is based on forces identified based on the FEM model).

Regarding claim 3, Hunt further teaches the forces that are applied so as to deform the component and the calculated positions are determined by an algorithm ([0087] – [0093] first deforming is based on forces identified based on the FEM model, forces are ones that should be applied to fuselage section 502 to change current shape 504 of fuselage section 502 towards desired shape 506 for fuselage section 502).

Regarding claim 4, Hunt further teaches performing the deforming and the checking and comparing steps multiple times, and optimizing the algorithm with reference to newly obtained data after each checking and comparing of the component with the three-dimensional desired model ([0095] [0148] multiple iteration of loop performed to make incremental changes in deformed shape to reach desired shape; AI, knowledge base and expert system techniques are implemented to optimize forces selections).

Regarding claim 5, Hunt further teaches performing the deforming and the checking and comparing steps multiple times, and optimizing the algorithm with 

Regarding claim 6, Hunt further teaches the forces are applied to the component by robots (Figs. 2 and 8-11 [0063] [0064] [0111] – [0116] [0121] [0122] the actuator system).

Regarding claim 7, Hunt further teaches the forces applied to the component comprise pulling forces and pushing forces (Fig. 11 [0121] [0122] push or pull).

Regarding claim 8, Hunt further teaches the components comprise a thin-walled part (Fig. 7 [0107] fuselage section 700).

Regarding claim 9, Hunt further teaches capturing the three-dimensional geometry of the component comprises scanning the component (Fig. 3 [0077] scanning system).

Claim Rejections - 35 USC § 103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt as applied to claims 1-9 above, in view of Morneau.

Regarding claims 10 and 12, Hunt does not explicitly teach the thin-walled part comprises a structural part used in automotive engineering.
Morneau teaches the thin-walled part comprises a structural part used in automotive engineering ([0020] vehicle body panels).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hunt to incorporate the teachings of Morneau because they all directed to re-shaping deformed shape. Applying the method to a structural part used in automotive engineering will help re-shape the structural part used in automotive engineering.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hunt as applied to claims 1-9 above, in view of HEIMERDINGER US 20170252972 A11.


HEIMERDINGER teaches the thin-walled part comprises a cast component ([0015] casting).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hunt to incorporate the teachings of HEIMERDINGER because they all directed to shaping operation of components. Applying the method to the thin-walled part comprising a cast component will help re-shape the thin-walled part comprising a cast component.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Tang whose telephone number is (571)272-7437.  The examiner can normally be reached on M-F 7:30-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/M.T./           Examiner, Art Unit 2115                               
                                                                                                                                                           						




/THOMAS C LEE/           Supervisory Patent Examiner, Art Unit 2115                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 HEIMERDINGER is the prior art of record